Bullard, J.
This case is the same with that reported in the 17th volume of the Louisiana Reports, p. 397, except that other defendants are appellants. They rely on the same assignments of errors, and the same judgment must he given, for the reasons stated in the opinion of the court referred to.
It is therefore ordered that the judgment of the District Court he reversed, and that the case he remanded for further proceedings according to law, the plaintiffs and appellees paying the costs of this appeal.